UNITED STATES DISTRICT COURT USDC-SDNY

 

 

DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC#:
DATE FILED: {/ 2 / 20
MARCELINO CASTRO,
Plaintiff,
Vv. No. 16-CV-8147 (RA)
CITY OF NEW YORK; JANET SMITH; ORDER
LEISHA ORTIZ; OCTAVIAN DUGGINS &
TRISHANN MOWAT,
Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

On October 3, 2019, Defendants filed a motion for summary judgment. Plaintiffs response
to Defendants’ motion was due by October 24, 2019. On November 15, 2019, the Court issued an
Order directing Plaintiff to either file a response to Defendants’ motion for summary judgment or
a letter indicating that he does not intend to file a response by December 6, 2019. On December
12, 2019, the Court extended Plaintiff's date to file a response or letter to December 30, 2019. The
Court has not received a response or a letter from Plaintiff.

Plaintiff's date to file a response or letter is hereby extended to January 31, 2020. If
Plaintiff informs the Court that he intends to pursue this action but chooses not to oppose
Defendants’ motion, then the Court will deem the motion fully briefed and take it under
submission. See Jackson v. Fed. Exp., 766 F.3d 189, 194 (2d Cir. 2014). If, however, Plaintiff
does not respond to this Order, either by responding to the motion for summary judgment or by .
submitting a letter indicating that he does not intend to do so, then the Court will dismiss this

action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

 

 
The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

50 ORDERED.

Dated: January 2, 2020
New York, New York

Ronhie Abrams
United States District Judge

 
